Case 3:18-cr-00043-MMH-JBT Document 39 Filed 09/03/21 Page 1 of 4 PageID 253




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA,

   vs.                                             Case No.:   3:18-cr-43-MMH-JBT
                                                               3:06-cr-14-HES-MCR
   LAWRENCE HOLMAN
                                               /

                                          ORDER

         This case is before the Court on Defendant Lawrence Holman’s “Motion

   to Recover Gain Time Pursuant to First Step Act of 201[8].” (Doc. 37, Motion) 1;

   (see also Case No. 3:06-cr-14-HES-MCR, Dkt. 173). Holman is serving an 86-

   month term of imprisonment for the distribution of cocaine (Doc. 28, Judgment),

   as well as a consecutive 24-month term of imprisonment for violating the

   conditions of supervised release (Case No. 3:06-cr-14-HES-MCR, Dkt. 171,

   Judgment of Revocation). Holman requests that, under the First Step Act of

   2018, Pub. L. No. 115–391, 132 Stat. 5194, § 102(b), he be awarded seven

   additional days of gain time for each year he served during a previous term of

   imprisonment, which lasted from January 2006 to August 2013, or 49 additional

   days. The United States responds that the Court should dismiss the Motion.

   (Doc. 38, Response).




   1
       “Doc. ___” refers to docket entries in the most recent criminal case, No. 3:18-cr-43-
   MMH-JBT.



                                              1
Case 3:18-cr-00043-MMH-JBT Document 39 Filed 09/03/21 Page 2 of 4 PageID 254




         “The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, includes

   an amendment to 18 U.S.C. § 3624(b) – the good time credit provision –

   providing federal prisoners the possibility of seven additional days of good time

   credit per year.” United States v. Turnquist, 773 F. App’x 413, 414 (9th Cir.

   2019) (citing First Step Act, § 102(b)). However, “[a]fter a district court

   sentences a federal offender, the Attorney General, through the Bureau of

   Prisons, has the responsibility for administering the sentence.” United States

   v. Wilson, 503 U.S. 329, 335 (1992) (citing 18 U.S.C. § 3621(a)). Thus,

   responsibility for computing sentencing credits lies with the Attorney General

   and the Bureau of Prisons, not district courts. See id. at 333–35 (interpreting

   18 U.S.C. § 3585(b)). Indeed, the gain time statute says that a prisoner “may”

   receive credit for satisfactory behavior “subject to determination by the Bureau

   of Prisons.” 18 U.S.C. § 3624(b)(1).

         If a prisoner wishes to challenge the execution of his sentence, such as the

   loss of good-time credits, the proper vehicle is to file a petition for writ of habeas

   corpus under 28 U.S.C. § 2241. See McCarthan v. Dir. of Goodwill-Indus.

   Suncoast, Inc., 851 F.3d 1076, 1092–93 (11th Cir. 2017) (en banc) (noting that

   28 U.S.C. § 2255(e)’s “saving clause” permits a federal prisoner to file a § 2241

   habeas petition to challenge the execution of his or her sentence, such as the

   deprivation of good-time credits); see also United States v. Nyhuis, 211 F.3d

   1340, 1345 (11th Cir. 2000) (“A claim for credit for time served is brought under




                                             2
Case 3:18-cr-00043-MMH-JBT Document 39 Filed 09/03/21 Page 3 of 4 PageID 255




   28 U.S.C. § 2241 after the exhaustion of administrative remedies.”); United

   States v. Lassiter, 812 F. App’x 896, 899 (11th Cir. 2020) (district court properly

   construed defendant’s motion seeking credit for time spent in custody beyond

   his term of imprisonment as a § 2241 petition). “A petition for writ of habeas

   corpus [under § 2241] may only be brought in the court having jurisdiction over

   the petitioner or his place of incarceration.” Hajduk v. United States, 764 F.2d

   795, 796 (11th Cir. 1985). Generally, that means a prisoner must file a § 2241

   habeas petition in the district where he or she is confined. Rumsfeld v. Padilla,

   542 U.S. 426, 443 (2004) (“The plain language of the habeas statute thus

   confirms the general rule that for core habeas petitions challenging present

   physical confinement, jurisdiction lies in only one district: the district of

   confinement.”). Moreover, a prisoner must exhaust his administrative remedies

   before filing a § 2241 petition in federal court. Nyhuis, 211 F.3d at 1345.

         The Court construes Holman’s Motion as a petition for writ of habeas

   corpus under § 2241 because he seeks to recover the loss or denial of good-time

   credits. “As [Holman] is incarcerated at [Jesup FCI] in [Jesup, Georgia], he is

   outside the jurisdiction of the [Middle District of Florida] for habeas corpus

   purposes.” Hajduk, 764 F.2d at 796 (citations omitted). In addition, there is no

   indication that Holman exhausted his administrative remedies before filing the

   current Motion. Therefore, the instant Motion is due to be dismissed. The Court

   expresses no opinion about the merits of Holman’s request for additional gain




                                           3
Case 3:18-cr-00043-MMH-JBT Document 39 Filed 09/03/21 Page 4 of 4 PageID 256




   time or whether a previous term of imprisonment may form the basis of

   awarding such credits under the First Step Act.

         Accordingly, it is hereby ORDERED:

         Defendant Lawrence Holman’s “Motion to Recover Gain Time Pursuant

   to First Step Act of 201[8]” (Doc. 37); (Case No. 3:06-cr-14-HES-MCR, Dkt. 173),

   construed as a petition for writ of habeas corpus under 28 U.S.C. § 2241, is

   DISMISSED       WITHOUT        PREJUDICE.         If   Holman    exhausts   his

   administrative remedies and fails to obtain the resolution he seeks, he may file

   a § 2241 habeas petition in the district where he is confined.

         DONE AND ORDERED at Jacksonville, Florida this 2nd day of

   September, 2021.




   Lc 19
   C:
   Pro se defendant
   Counsel of record




                                           4
